Citation Nr: 0620604	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
At Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1967 to 
October 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded this case in May 2005.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The U.S. Army and Joint Services Records Research Center 
(JSRRC) has verified rocket and mortar attacks in April 1968 
and October 1968 on the 54th Aviation Company's main base at 
Vung Tau, Vietnam. 

2.  The positive evidence is in a state of equipoise with the 
negative evidence as to the question of whether the veteran 
was stationed at Vung Tau at the time of one of the verified 
rocket and mortar attacks in 1968. 


CONCLUSION OF LAW

The veteran's claimed stressor of a rocket and mortar attack 
in Vietnam has been corroborated.  38 C.F.R. § 3.304(f) 
(2005); Pentecost v. Principi, 16 Vet.App. 124, 128 (2002).


REASONS AND BASED FOR FINDINGS AND CONCLUSION

The veteran is claiming service connection for PTSD.  The May 
2005 Board remand directed the RO to verify a January 1968 
mortar attack at Vung Tau with the U.S. Army and Joint 
Services Records Research Center (JSRRC).  An August 2005 
report from JSRRC stated that the 54th Aviation Company's 
main base was Vung Tau and that crews and aircraft came under 
rocket and mortar fire while on the airfield in April 1968 
and October 1968.  

Even though the JSRRC report does not specifically verify a 
January 1968 mortar attack at Vung Tau, the Board must 
determine whether the veteran was stationed at Vung Tau 
during the verified April 1968 and October 1968 attacks.  The 
veteran's service personnel assignments record showed that 
the veteran was a radio operator in the 54th Aviation Company 
in November 1967.  However, another entry indicated that as 
of December 1967, the veteran was in 54th Util Apln Company.  
It is unclear whether this also refers to the 54th Aviation 
Company.  However, the veteran's service examination prior to 
discharge in October 1968 showed that the veteran was in the 
54th Aviation Company and that he was examined at the 85th 
Medical Detachment APO 96291.  Service treatment records from 
December 1967 to August 1968 showed that the veteran was 
always examined at the 85th Medical Detachment APO 96291.  
Further, an immunization record and service record abstract 
also indicated that the veteran was in the 54th Aviation 
Company until October 1968.  Lastly, the veteran's DD 214 
stated that the last duty assignment was the 54th Aviation 
Company APO 96291.  Thus, despite the unclear reference to 
54th Util Apln. Company, upon further review the Board 
believes that the positive evidence is in a state of 
equipoise with the negative evidence on the question of 
whether the veteran stationed at Vung Tau as a member of the 
54th Aviation Company at the time of either the April and/or 
October 1968 rocket and mortar attacks. 

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that "[a]lthough the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks."  See also Suozzi v. Brown, 
10 Vet.App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred. Corroboration of a 
veteran's personal participation is not required.  In view of 
the Court's holding and the JSRRC report that the 54th 
Aviation Company of which the veteran was a member came under 
rocket and mortar fire in April and October 1968, the Board 
finds that the veteran's claimed stressor has been verified.


ORDER

The veteran's claimed stressor of a rocket and mortar attack 
in Vietnam has been corroborated.  To this extent, the appeal 
is granted, subject to the directions set forth in the remand 
section of this decision. 


REMAND

In its May 2005 remand, the Board directed the RO to schedule 
a VA PTSD examination if and only if the veteran's claimed 
stressor could be verified.  However, since the RO determined 
that a claimed stressor was not verified, such an examination 
was never scheduled.  However, since the Board finds above 
that the veteran's claimed stressor is verified, a PTSD 
examination is necessary in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).

Lastly, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  Since the Board is 
remanding this case for a PTSD examination, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Dingess.  



Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  The veteran should be afforded a VA 
PTSD examination.  The claims file must 
be made available to the examiner for 
review and the examiner should be 
expressly informed of the particular 
stressor which has been verified.  After 
reviewing the claims file and examining 
the veteran, the examiner should then 
clearly indicate whether or not the 
veteran suffers from PTSD and, if so, 
whether it is related to the verified 
stressor.

3.  The RO should then review the 
expanded record and consider the 
veteran's claim on a de novo basis under 
a merits analysis.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


